Ex parte Quayle
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters: 
Election/Restrictions
	Applicant's election with traverse of Group I in the reply filed on January 21, 2021 is acknowledged. Group I, drawn to a process of synthesizing cholic acid, embraced by claims 38-51 was elected by Applicant. The traversal is on the ground(s) claim 52 was amended to depend from claim 49, which is part of Group (I). Due to the amendment, Groups (I) and (II) have been rejoined. Applicant has not pointed to any errors in the Examiner’s analysis of the different inventions. Therefore, the requirement is still deemed proper and is therefore made FINAL.
	In summary claims 38-52, 65-68 and 74 are pending and claims 38-52 are under examination. Claims 65-68 and 74 are withdrawn from consideration and would require cancellation to proceed with a Notice of Allowance.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 3, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 46 is objected to because of the following informalities: the abbreviation and/or acronym, “IBX or DMP” should be spelled-out followed by the abbreviation and/or acronym in parenthesis.  Appropriate correction is required.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSANNA MOORE/Primary Examiner, Art Unit 1624